DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 1/26/2022.
Claims 1, 3, 5-8, 10, 12-15, 17, 18, and 20-26 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-8, 10, 12-15, 17, 18, and 20-26 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“generating, by a terminal device, a first symbol group that carries a first preamble, wherein the first symbol group comprises four groups of symbols, wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols; and
sending, by the terminal device, the first symbol group to a network device in K groups of uplink subframes,
wherein any two groups of uplink subframes in the K groups of uplink subframes are not adjacent and separated by at least a subframe that is not an uplink subframe,

wherein K is a positive integer greater than 1 and less than or equal to 4; and sending, by the terminal device, additionally to the first symbol group, a second symbol
group to the network device in the K groups of uplink subframes,
wherein the second symbol group is a second preamble,
wherein the second preamble is a preamble that is different from the first preamble,
wherein the second preamble is randomly selected by the terminal device from a preamble set,
wherein the preamble set comprises at least two preambles, and
wherein the preambles in the preamble set are configured by the network device for the terminal device“ in combination with other claim limitations as recited in independent claim 1, independent claim 8, independent claim 15, and independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 4, 2022